245 F.2d 279
Carlos MARCELLO, Appellant,v.Herbert BROWNELL, Jr., Attorney General of the United States, Appellee.
No. 13595.
No. 13653.
United States Court of Appeals District of Columbia Circuit.
Argued December 11, 1956.
Decided June 13, 1957.

Mr. David Carliner, Washington, D. C., with whom Mr. Jack Wasserman, Washington, D. C., was on the brief, for appellant.
Mr. Milton Eisenberg, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Lewis Carroll and Joseph M. F. Ryan, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in 1938 of a violation of 26 U.S.C. § 2591, the Marijuana Tax Act of August 2, 1937. It is conceded that, until the enactment of the Immigration and Nationality Act of 1952, appellant was not deportable. The question is whether, by virtue of §§ 241 (a) (11) and 241(d) of that Act, 8 U.S. C. §§ 1251(a) (11) and 1251(d), appellant's 1938 conviction renders him deportable, as the District Court held in the judgment now under review. The Supreme Court has answered that question in the affirmative. Mulcahey v. Catalanotte, 77 S. Ct. 1025.


2
Affirmed.